Decree affirmed with double costs of the appeal to the defendant. This is an appeal from a decree by a single justice dismissing a petition of the plaintiff under G. L. (Ter. Ed.) c. 214, § 22, as amended by St. 1948, c. 309, to vacate a decree of the Superior Court appointing a receiver for the plaintiff. It is alleged in the petition that an appeal from the appointment is “awaiting entry” in the Supreme Judicial Court. The discretionary powers conferred on this court by § 22 to suspend the operation of a decree of the Superior *708Court or to make proper interlocutory orders pending an appeal do not authorize a decision by a single justice on the merits of the appeal. There is nothing in the record which shows an abuse of discretion in dismissing the petition. The plaintiff’s appeal from the dismissal is frivolous and double costs are imposed. G. L. (Ter. Ed.) c. 211, § 10.
Angus M. MacNeil, for the plaintiff.
Samuel Leader, for the defendant.